374 So. 2d 400 (1979)
In re Clois WILKINSON
v.
STATE of Alabama.
Ex parte Clois Wilkinson.
78-690.
Supreme Court of Alabama.
August 24, 1979.
Ralph C. Burroughs, Public Defender, Tuscaloosa, for petitioner.
No brief for the State, respondent.
BLOODWORTH, Justice.
Writ Denied. In denying this writ we point out that in petition for writ of certiorari, the petitioner contends there is a "conflict" with a prior decision of our Court in Daniels v. State, 290 Ala. 316, 276 So. 2d 441 (1973), because in that case we held there were six exceptions to the warrant requirement and that an inventory search was not among the exceptions. It is true that when we wrote Daniels in 1973 "inventory" was not among the exceptions we listed for the very good reason that South Dakota v. Opperman, 428 U.S. 364, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976) had not been decided. There, the Court held that an inventory search, following a routine practice of securing and inventorying automobile's contents when the same are impounded by local police departments, is not an unreasonable search and seizure. This, then, is a seventh exception to the warrant requirement.
WRIT DENIED.
TORBERT, C. J., and FAULKNER, ALMON and EMBRY, JJ., concur.